

115 HRES 1076 IH: Encouraging the House of Representatives to pass laws to prevent gun violence.
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1076IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Ms. Judy Chu of California (for herself, Mr. Deutch, and Mrs. Napolitano) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and the Workforce, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONEncouraging the House of Representatives to pass laws to prevent gun violence.
	
 Whereas tens of thousands of students walked out of their schools, including students from Alhambra High School in California, in a nationwide demonstration on March 14, 2018, in a concerted effort to start the much-needed discussion on ending gun violence;
 Whereas Congress has enacted a variety of gun control regulations regarding licensing, restrictions of certain firearms, and prohibiting felons from carrying guns;
 Whereas according to the Washington Post, there have been 154 mass shootings in which 4 or more people were shot by a lone shooter since 1966, with California experiencing the most mass shootings of any State with 23;
 Whereas according to a 2017 Quinnipiac University poll, 94 percent of Americans support requiring all gun buyers to pass a criminal background check;
 Whereas according to the Centers for Disease Control and Prevention, in 2017 there were 36,252 firearm deaths in the United States, with 12,979 of those deaths being homicides and 20,018 being suicides;
 Whereas according to a CNN study, there has been an average of one school shooting each week in 2018;
 Whereas there is a lack of funds and focus put into background check systems and inspections as mandated by Federal law for gun owners and dealers; and
 Whereas the next generation of dedicated and driven young Americans, like the students of Alhambra High School in Alhambra, California, have taken it upon themselves to engage and work with their congressional and local representatives to achieve their goal of ending gun violence in schools and communities across the United States: Now, therefore, be it
	
 That the House of Representatives encourages the enactment of laws that— (1)outlaw individuals with violent criminal records from purchasing guns;
 (2)require background and age checks for all gun buyers; (3)raise the minimum age for purchasing guns from 18 to 21;
 (4)outlaw military-grade weapons, including assault rifles, to the general public; (5)require gun owners to undergo 14 days of gun training, including shooting practice, alongside gun storage, safe handling, and accident prevention, overseen by a Federal or State agency or private company;
 (6)provide increased government funding of mental health services at schools and workplaces, including counseling, treatment plans, and accessibility to other professional help;
 (7)properly enforce gun control regulations in every State, leaving no loopholes such as gun shows and other private sales; and
 (8)outlaw the purchase of weapons over the Internet. 